        Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 1 of 12



                 AFFIDAVIT OF SPECIAL AGENT KEVIN MCCUSKER
                     IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Kevin McCusker, being duly sworn, state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I have been a Special Agent of the Federal Bureau of Investigation (“FBI”) since

February 2004. I am currently assigned to the Economic Crimes Squad in the FBI’s Boston Field

Office, where I investigate possible violations of federal law, including wire fraud, bank fraud,

and money laundering. I have participated in the execution of search, seizure, and arrest warrants

related to criminal investigations. My investigations and training have included the use of

surveillance techniques, confidential informants, and court-authorized interception of wire and

electronic communications.

       2.      As an FBI Special Agent, I am empowered by law to investigate violations of the

laws of the United States, and I am a law enforcement officer with authority to execute arrest and

search warrants issued under authority of the United States.

       3.      I am currently conducting an investigation of JAYNE CARBONE for violations of

certain federal laws, including wire fraud, bank fraud, and money laundering.

       4.      I make this affidavit in support of a criminal complaint charging CARBONE with

wire fraud, in violation of 18 U.S.C. § 1343. Specifically, as set forth below, I have probable cause

to believe that from approximately December 2016 through September 2018, CARBONE engaged

in a scheme to fraudulently obtain money from her uncle, Wayne Kerr, whose personal finances

CARBONE managed.

       5.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents, law enforcement
        Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 2 of 12



officers, and witnesses. This affidavit is intended to show merely that there is probable cause for

the requested criminal complaint and does not set forth all of my knowledge about this matter.

                  PROBABLE CAUSE TO BELIEVE THAT A FEDERAL
                      CRIME WAS COMMITTED BY CARBONE

                            Background and Overview of the Scheme

       6.      CARBONE is currently a resident of Saugus, Massachusetts.

       7.      During the relevant time period, including the period from approximately

December 2016 through September 2018, CARBONE was responsible for managing the personal

financial affairs of her elderly uncle, Wayne Kerr, who resides at 17 Grove Street in Chelsea,

Massachusetts. Kerr lives on the first floor of the building and rents the remaining space to

approximately eight tenants. Kerr also owns an adjacent parking lot at 15 Grove Street (hereinafter,

15-17 Grove Street is referred to as the “Grove Street Property”). CARBONE’s responsibilities in

her capacity as the manager of Kerr’s financial affairs included collecting rent and paying expenses

related to the Grove Street Property.

       8.      Based on my investigation – including my review of financial records and

interviews with witnesses – I am aware that beginning in or around December 2016 and continuing

through in or around September 2018, CARBONE stole at least $400,000 from Kerr by

fraudulently withdrawing funds from a brokerage account associated with an annuity policy held

by Kerr and transferring those funds into bank accounts held by CARBONE and members of her

immediate family for her personal use. To further and conceal the scheme, CARBONE provided

Kerr with falsified annuity policy and bank account statements reflecting inflated balances.




                                                 2
           Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 3 of 12



                    Information Provided by Kerr and Other Family Members

       9.       I have interviewed Kerr on two occasions.1 Kerr explained that, as the manager of

his financial affairs, CARBONE was responsible for cashing his Social Security and pension

checks, collecting rent from the tenants of the Grove Street Property, paying bills and taxes

associated with the property, and paying his personal bills and taxes. Kerr said that he did not pay

CARBONE for her services but, instead, placed the Grove Street Property in her name.2

       10.      In or about September 2017, Kerr signed a durable power of attorney (dated

September 21, 2017) and a letter (dated September 19, 2017) purportedly authorizing CARBONE

“to handle any/all banking transactions (cashing checks, withdrawals, etc.) that have to do with

me and any/all of my accounts.” The letter further provides as follows: “With my authorization

(for well over three years), [CARBONE] has been cashing checks for me from all of my accounts

and handling ALL of my banking business. I give [CARBONE] full authorization to handle all of

my banking needs and to cash any checks that I give her from any of my accounts.” Finally, the

letter instructs that “all email correspondence should go to jaynebrook@aol.com (Jayne F




       1
          Also present for the interviews were (1) Joseph Provanzano, the attorney representing
Kerr in a civil lawsuit against CARBONE and others, which is discussed further below, and (2)
various members of Kerr’s family – specifically, Kerr’s nephews and other niece, who are
CARBONE’s siblings. Kerr’s nephews, Robert Brooks and John Brooks, were present for both
interviews of Kerr. Kerr’s other niece, Patricia Johnson, was present for the second interview of
Kerr. These individuals provided certain information during the interviews of Kerr. Johnson was
also interviewed separately, as discussed further below. Provanzano and the Brooks brothers were
present for Johnson’s interview as well.
       2
        A quitclaim deed, which I have reviewed, shows that Kerr granted CARBONE a
remainder interest in the Grove Street Property (with Kerr retaining a life estate).

                                                 3
           Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 4 of 12



Carbone’s email address)” and provides an alternate phone number for Kerr: “(781) 718-5056

(Jayne F Carbone’s cell phone).”3

       11.      Kerr acknowledged having signed the durable power of attorney and above-

described letter.4 He explained that CARBONE had informed him that his bank would not allow

CARBONE to conduct transactions on his behalf and CARBONE therefore suggested the power

of attorney. Kerr further explained that he often signed documents presented to him by CARBONE

because he trusted her. Kerr understood the power of attorney and letter that he signed as

authorizing CARBONE to conduct financial transactions on his behalf, specifically to cash his

Social Security and pension checks. Kerr stated that he did not authorize CARBONE to make

withdrawals from his accounts for her personal use or to otherwise liquidate his accounts.

       12.      Kerr further explained that each month, CARBONE provided him with statements

from Citizens Bank, where Kerr held a checking account. The statements CARBONE provided to

Kerr, which I have reviewed, as set forth below, consistently reflected an account balance of over

$300,000. CARBONE also provided Kerr with quarterly statements from Nationwide Mutual

Insurance Company (“Nationwide”), where Kerr held a personal non-qualified annuity policy. The


       3
        The parentheticals in these quotations, including those identifying the email address and
phone number as CARBONE’s, appear in the letter.
       4
          In his second interview, when shown a copy of the letter, Kerr said that he may have
signed it but could not tell if it was his signature. Both the letter and the power of attorney appear
to be notarized, but Kerr stated that he did not recall ever signing any documents presented to him
by CARBONE with a notary present. The notary identified on both documents, Beverly A. Quinn
Kirwan, told agents that she is a friend of CARBONE’s and that, at CARBONE’s request, she had
notarized documents signed by Kerr on two occasions. Quinn Kirwan showed agents her notary
book, which appears to corroborate the information provided by Quinn Kirwan. Specifically, the
book indicates that on August 7, 2018, Quinn Kirwan notarized a pension recertification form
signed by Kerr. Then, according to the book, on September 21, 2017, Quinn Kirwan notarized a
durable power of attorney signed by Kerr. Quinn Kirwan stated that on both occasions CARBONE
drove her to Kerr’s home and both CARBONE and Kerr were present.

                                                  4
        Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 5 of 12



Nationwide statements CARBONE provided to Kerr, which I have reviewed, as set forth below,

reflected a balance of over $160,000.

       13.     Kerr stated that in or about the summer of 2018, he was contacted by Citizens Bank

and informed that his checking account ending in 0204 (“CB-0204”) was overdrawn. Kerr then

obtained directly from Citizens Bank monthly statements for his account dating from June 2017

to August 2018. The statements, which I have reviewed, show that beginning in or around October

2017, there were regular online transfers from Kerr’s account to another Citizens Bank account

ending in 1329 (“CB-1329”) and that, by July 2018, Kerr’s account was overdrawn. Kerr told

agents that he did not authorize CARBONE to transfer or otherwise withdraw money from his

checking account.

       14.     Upon discovering that his Citizens Bank account was overdrawn, in or around

September 2018, Kerr obtained records from Nationwide. I have reviewed those records, which,

as set forth in greater detail below, indicate that between January 2018 and September 2018, the

annuity’s value was reduced to less than $3,000. The records Nationwide provided to Kerr

included a number of contract owner withdrawal forms, requesting withdrawals from the account

and containing what appears to be Kerr’s handwritten signature. Kerr stated that he did not recall

signing the forms, did not submit the forms to Nationwide, and did not authorize the withdrawals.

       15.     Kerr explained that in addition to discovering that his accounts had been liquidated,

he was informed by the City of Chelsea that he owed $14,000 in back taxes on the Grove Street

Property. Kerr explained that CARBONE was supposed to use the rental income she collected

from his tenants to pay the bills associated with the property, and Kerr assumed she had been doing

so, including paying taxes owed.




                                                 5
           Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 6 of 12



       16.      Kerr’s family members indicated that after Kerr learned the above, they confronted

CARBONE about the missing funds and asked her to return the money.5 Patricia Johnson –

CARBONE’s sister and Kerr’s other niece – provided agents with copies of text messages she

exchanged with CARBONE, including a September 4, 2018 message in which CARBONE asked,

“Between you and I how much trouble am I in LOL[.]” The following day, Johnson texted

CARBONE, “Please tell me you have some of this money stashed away?” CARBONE responded,

asserting that she would “start putting money back.”

       17.      In late September 2018, Kerr filed a civil complaint in Essex County Superior Court

against CARBONE and others, including Citizens Bank and Nationwide. The lawsuit remains

pending.

                                  Review of Nationwide Records

       18.      As set forth above, I have reviewed records obtained from Nationwide concerning

Kerr’s annuity policy. Those records show that, beginning in or around 2002, Kerr held a personal

non-qualified annuity policy with two 50/50 beneficiaries: CARBONE and Johnson (as noted

above, Johnson is CARBONE’s sister and Kerr’s other niece).

       19.      A transaction confirmation statement for Kerr’s Nationwide annuity policy account

dated December 21, 2016 shows a beginning balance of approximately $408,355 and a withdrawal

of $260,000 made on December 21, 2016. Transaction confirmation statements from July 2017 to

July 2018 show that eight additional withdrawals were made, ranging in amounts between $7,000




       5
          According to Kerr’s nephews and niece, after being confronted, CARBONE began
accusing Kerr and his nephews (CARBONE’s brothers) of sexual abuse. CARBONE’s family
members have denied these accusations, which have also been raised in connection with the civil
lawsuit referenced in paragraph 17.

                                                 6
            Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 7 of 12



and $30,000, and totaling $162,000, drawing the policy’s value down to $2,736.32 as of July 12,

2018.

        20.      Included in the records obtained from Nationwide are contract owner withdrawal

forms for each of the above-referenced withdrawals. Each form contains Kerr’s name and his

purported signature as well as the email address “jaynebrook@aol.com.” Based on my review of

records obtained in connection with the investigation – including the letter described in paragraph

10 above – I believe this to be CARBONE’s email address.

        21.      The contract owner withdrawal forms were submitted to Nationwide via fax. The

records obtained from Nationwide do not identify the sender’s fax number for the form relating to

the first withdrawal in December 2016. The remaining forms contain fax header information

showing that the forms were faxed to Nationwide from the Boston Marine Society (fax number

617-241-0505). Based on my review of publicly available records, the Boston Marine Society is

located in Charleston, Massachusetts and CARBONE was employed there as an administrative

assistant as of November 2018.6 Based on my review of the contract owner withdrawal forms,

Nationwide identifies its own fax number as 888-634-4472. I have verified with a Nationwide

representative that the fax machine associated with that number is located at Nationwide’s

processing facility in Grove City, Ohio.

        22.      Based on the above, I believe that CARBONE prepared the contract owner

withdrawal forms and transmitted them via fax from her place of employment in Boston,

Massachusetts, to Nationwide’s processing facility in Grove City, Ohio. According to the

Nationwide representative referenced above, the resulting Nationwide distribution checks were




        6
            Quinn Kirwan also confirmed that CARBONE works at the Boston Marine Society.

                                                7
        Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 8 of 12



printed and mailed from the same Grove City, Ohio facility to Kerr’s residence in Chelsea,

Massachusetts.

       23.     Nationwide records show that on or about September 7, 2018, a check for the

remaining value of the annuity, $2,748.98, was issued at Kerr’s telephonic request, effectively

surrendering the policy. According to those records, Kerr called Nationwide and requested copies

of all checks issued per each withdrawal on the account. The records contain notes from that call,

which read, in part, “Client believes all w/ds other than the surrender were conducted by a niece

and done in fraud. I did look at signatures from the original application and a couple w/ds and the

signature does not match. The email provided on the forms are for the niece and not the Owner.”

                    Review of Citizens Bank and North Shore Bank Records

       24.     As part of the investigation, I also obtained records from Citizens Bank and North

Shore Bank for the following accounts, among others: (1) CB-0204, Kerr’s checking account at

Citizens Bank; (2) CB-1329, a Citizens Bank checking account in the name of CARBONE and

her husband; and (3) a North Shore Bank checking account ending in 4784 (“NSB-4784”) held by

CARBONE and her husband. Based on my review of these records, I determined the following:

       25.     Checks from Nationwide totaling $57,000 were deposited into CB-1329.

Specifically, a Nationwide check in the amount of $30,000 was deposited into the account on or

about August 7, 2017, and a second Nationwide check in the amount of $27,000 was deposited on

or about September 12, 2017. Both checks were made payable to Kerr and were endorsed with the

purported signature of Kerr and the signature of CARBONE.

       26.     CB-0204 was opened on or about January 3, 2017 in Kerr’s name. CARBONE was

later added to the account as power of attorney. The first transaction reflected in the account is a

January 3, 2017 deposit of a $260,000 check from Nationwide to Kerr. Four additional deposits



                                                 8
        Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 9 of 12



were made into the account on the same day, all of U.S. savings bonds payable to Kerr totaling

approximately $115,000. During the relevant time period, an additional $105,000 was deposited

into CB-0204 in the form of checks issued to Kerr by Nationwide.

       27.      From approximately January 3, 2017 to August 13, 2018, approximately $442,060

was transferred or withdrawn from CB-0204 and deposited into accounts held by CARBONE and

members of her family, as described below:

             a. A total of approximately $380,000 was electronically transferred from CB-0204 to

                CB-1329;

             b. Official Citizens Bank checks totaling $34,960, drawn on CB-0204 and made

                payable to CARBONE, were deposited into NSB-4784. Specifically, a $15,960

                Citizens Bank check was deposited into NSB-4784 on or about January 3, 2017,

                and a $19,000 Citizens Bank check was deposited into NSB-4784 on or about

                January 6, 2017.

             c. A total of $4,100 was electronically transferred from CB-0204 to a Citizens Bank

                checking account ending in 7911 (“CB-7911”), which is in the name of

                CARBONE’s son; and

             d. Funds from a $28,000 personal check – drawn on CB-0204, dated July 10, 2017,

                made payable to CARBONE, and endorsed with what appears to be CARBONE’s

                signature – appear to have been transferred first to CB-7911 and then to NSB-4784.

                Specifically, on or about July 10, 2017 (the same day the check was apparently

                written), there was a $23,000 deposit into CB-7911. That same day, a check in the




                                                9
       Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 10 of 12



               amount of $21,500 was written from CB-7911, made payable to CARBONE, and

               deposited into NSB-4784.7

       28.     Therefore, in total, approximately $437,000 was deposited into CARBONE’s CB-

1329 account from Kerr’s Nationwide and Citizens Bank accounts, which represents

approximately 87 percent of the total deposits into CB-1329 during the relevant time period. My

review of records for CB-1329 revealed that the vast majority of these funds were spent for

CARBONE’s (or her immediate family’s) personal use, including the following (all in

approximate amounts): $156,000 in ATM withdrawals, $81,000 in branch withdrawals, $108,000

in checks,8 $100,000 in retail purchases, $8,700 in credit card payments, and a $9,900 transfer to

CB-7911, the Citizens Bank account held by CARBONE’s son.

       29.     Records for NSB-4784, the North Shore Bank account held by CARBONE and her

husband, show that prior to the January 3 and 6, 2017 deposits of the two Citizens Bank checks

described above, the account was overdrawn. The January 2017 statement for the account shows

that after these deposits, a number of retail purchases were made, including approximately $525

spent at the Palm Restaurant in Boston, approximately $605 spent at BJ’s Wholesale in Revere,

and approximately $560 spent at Athleta in Boston, all on January 9, 2017. There were also several

checks drawn on the account, including over $7,100 payable to Provident Funding, a mortgage

company that, according to the Essex County registry of deeds, holds the mortgage for


       7
        In addition to the above, bank records show the following withdrawals from Kerr’s CB-
0204 account: a January 3, 2017 withdrawal in the amount of $10,000 and an August 24, 2017
withdrawal in the amount of $20,000. The final destination of these funds has not been determined,
however, on or about August 24, 2017, CB-1329 received a deposit of $9,087.13.
       8
         It appears that certain checks were issued to fulfill CARBONE’s responsibilities in her
capacity as the manager of Kerr’s financial affairs. For example, there are checks to “MAR Oil”
that appear to be payments for oil bills for the Grove Street Property.

                                               10
       Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 11 of 12



CARBONE’s home, and $5,300 payable to Travel Reports, a cruise line/travel company. By

January 13, 2017, the NSB-4784 balance was below $600.

                  Falsified Nationwide and Citizens Bank Account Statements

       30.    Based on my review of the evidence gathered in connection with this investigation,

I believe that CARBONE stole funds from Kerr’s Nationwide account via the faxed contract owner

withdrawal forms, deposited a portion of those funds into her own Citizens Bank account and the

remainder into Kerr’s Citizens Bank account, then transferred funds from Kerr’s Citizens Bank

account to accounts held by CARBONE and members of her immediate family, and used those

funds for personal expenses. To conceal the fraud, CARBONE falsified Kerr’s Nationwide and

Citizens Bank statements.

       31.    The attorney representing Kerr in his civil lawsuit against CARBONE and others

provided me with copies of the purported Nationwide and Citizens Bank statements that

CARBONE gave to Kerr during the relevant time period. As stated above, the Nationwide

statements CARBONE provided to Kerr reflected a balance of over $160,000, and the Citizens

Bank statements CARBONE provided to Kerr consistently reflected an account balance of over

$300,000.

       32.    The genuine quarterly account statements obtained from Nationwide reflect a

declining contract value balance consistent with the withdrawals being made from the account.

For example, a quarterly account statement obtained from Nationwide dated June 30, 2018 shows

a balance of $17,719.09. In contrast, the statement CARBONE provided to Kerr for that period

shows a balance of $165,403.76.

       33.    Similarly, the genuine monthly statements obtained from Citizens Bank reflect a

declining balance consistent with the transfers and withdrawals being made from the account until



                                               11
       Case 1:19-mj-04524-DHH Document 1-1 Filed 12/09/19 Page 12 of 12



the balance was overdrawn in the summer of 2018. For example, a monthly account statement

obtained from Citizens Bank dated July 13, 2018 shows an overdrawn/negative balance of

$657.72. In contrast, the statement CARBONE provided to Kerr for that period shows a positive

balance of $330,624.97.

                                        CONCLUSION

       34.     Based on my knowledge, training, and experience, and the facts set forth in this

affidavit, I respectfully submit that there is probable cause to believe that CARBONE committed

wire fraud, in violation of Title 18, United States Code, Section 1343.



                                                     Respectfully submitted,




                                                     Kevin McCusker
                                                     Special Agent
                                                     Federal Bureau of Investigation

Subscribed and sworn to before me
on December ___,
              9 2019




David H. Hennessy
United States Magistrate Judge




                                                12
